Case: 1:19-cv-02952 Document #: 241 Filed: 05/10/21 Page 1 of 1 PageID #:10260

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Art Akiane LLC
                                      Plaintiff,
v.                                                       Case No.: 1:19−cv−02952
                                                         Honorable Edmond E. Chang
Art & SoulWorks LLC, et al.
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, May 10, 2021:


         MINUTE entry before the Honorable Jeffrey Cole: Telephone status conference
held on 5/10/21. At the Court's suggestion, Counsel agreed that Motion [212] be (and is)
withdrawn without prejudice to its refiling once Judge Chang has ruled, should that
become necessary in light of the ruling. The next telephone status conference is set for
6/8/21 at 11:00am. Counsel should call (888) 684−8852, access code 5618926.#.
Members of the public and media will be able to call in to listen to this hearing. Persons
granted remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. Violation of these
prohibitions may result in sanctions, including removal of court issued media credentials,
restricted entry to future hearings, denial of entry to future hearings, or any other sanctions
deemed necessary by the Court. Counsel should contact the Court should any difficulties
arise during depositions. I can be reached by a call to my courtroom deputy, Yulonda
Thomas, at 312−408−5178, and she will arrange for me to participate in the phone call.
Mailed notice (yt)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
